Citation Nr: 0408268	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  02-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD) currently rated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for fracture, right fifth metatarsal, currently 
rated as noncompensable or 0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992, including service in the Persian Gulf War in the 
Southwest Asia theater of operations.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased disability 
evaluation for PTSD, currently rated as 10 percent disabling, 
will be addressed in the Remand section of this decision.  It 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied 
service connection for migraine headaches.  The veteran was 
notified of that decision in a letter dated in September 
1999, but did not disagree with the decision.  

2.  Evidence received since the September 1999 rating 
decision is cumulative of evidence already of record and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for migraine headaches.

3.  The service-connected fracture, right fifth metatarsal, 
is manifested by no pain or tenderness shown on objective 
demonstration, with no objective residual loss of range of 
motion, strength, coordination, or fatigability.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision denying the veteran's 
claim for entitlement to service connection for migraine 
headaches is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2003).  

2.  Evidence submitted since the September 1999 rating 
decision is not new and material; thus, the requirements to 
reopen the claim of service connection for migraine headaches 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  The criteria for an increased (compensable) disability 
rating for service-connected fracture, right fifth 
metatarsal, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, 4.31, 4.71a, Diagnostic Code 5284 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for migraine 
headaches.  This claim was previously denied, and, as it was 
not appealed within a year, it became final.  The veteran 
must submit new and material evidence to reopen a previously 
denied claim.  He claims headaches began in service and 
continues to this day.  He also seeks an increased rating for 
his fracture of the fifth right metatarsal.  The veteran 
urges that his compensation for his foot should be higher as 
he has pain in the foot and it is hard for him to perform his 
work as a barber.  He also argues that other veteran's have a 
higher rating for similar injuries.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  In the interest of 
clarity, the Board will initially discuss whether the issues 
have been properly developed for appellate purposes.  The 
Board will then address the issue on appeal, providing 
relevant VA law and regulations, a factual background, and an 
analysis of the issues on appeal.



A.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

There are no deficiencies with the duty to provide an 
appropriate claim form or to inform or assist the veteran 
with regard to the claims currently being reviewed.  The 
record shows that the requirements of the VCAA were complied 
with by means of a detailed letter from the RO in June 2001.  
The June 2001 letter explained that a claim that had been 
previously denied and become final would require new and 
material evidence to reopen.  It also explained that the 
veteran should furnish records related to his claims.  An 
additional letter dated in October 2001 explained that the RO 
needed evidence to show the migraine headaches were incurred 
in service as well as evidence that the fractured right fifth 
metatarsal was worse.  The July 2002 statement of the case 
(SOC) explained the laws and regulations related to the 
claims on appeal.  The letter in combination with the SOC 
effectively and clearly communicated the requirements of the 
duty to notify.  It appears from the contentions and 
arguments presented by the appellant that he is fully aware 
of the relevant law and evidence germane to his claims on 
appeal, and is aware, as well, of the responsibilities that 
both he and VA share with respect to the development of the 
claims.  The two letters predated the February 2002 rating 
decision which denied the claims.  Therefore, the Board finds 
that the Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, no additional post-
service treatment records have been identified.  Those 
relevant to the claims on appeal include VA records, which 
have been obtained.  Thus, the Board finds that the claims 
are substantially complete.  The duty to assist also 
includes, when appropriate, the duty to conduct a medical 
examination of the claimant.  See 38 U.S.C.A. § 5103A(d).  In 
this case, the veteran was afforded VA compensation 
examinations in July 2001 and January 2002.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  As to the increased 
rating issue, the January 2002 examination adequately 
addressed the rating criteria.  As the veteran has not 
identified any additional private treatment, development of 
this type of evidence was is not required.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case. See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  He was afforded the opportunity to have a hearing 
before VA on the VA Form 9 he submitted in July 2002; 
however, he did not indicate his desire to have such a 
hearing.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  New and material evidence

In September 1999, the RO denied service connection for 
migraine headaches on a direct basis as well as based on 
undiagnosed illness.  The rating decision found that there 
was no history of chronic headaches in service and no valid 
nexus between the current headaches and service.  
Additionally, the RO found that the headaches were due to a 
known clinical diagnosis of migraine headaches, and as such 
were not due to undiagnosed illness.  The veteran was 
notified of the RO's decision and of his appellate rights by 
letter dated September 15, 1999, but did not appeal.  

The RO's September 1999 rating decision was the last final 
decision of record.  It is final decision and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  In 
order to reopen his claim, the veteran must present new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

Evidence of record at the time of the September 1999 decision 
include the veteran's service medical records which show no 
complaints or treatment for chronic headaches; a September 
1992 VA general medical examination, in which he did not 
report headaches; his 1999 claim for service connection for 
headaches; VA medical records and examination reports from 
1998 to 1999; and a March 1999 buddy statement.  During his 
June 1999 VA Gulf War claim examination, the veteran reported 
headaches since 1998.  The examiner notes that the veteran 
had headaches, which were diagnosed recently as migraines, in 
September 1998.  A July 1999 VA neurological examination 
contained findings of progressively worsening migraine 
headaches, preceded by nausea or wave like visions, and 
reduced in number and severity by Naproxen.  The examiner's 
diagnosis was migraine headaches.  

A buddy statement dated in March 1999 reflects that the 
veteran's comrade underwent vaccinations with the veteran in 
service and could attest to the veteran's complaints, 
including headaches, following the service in the Gulf.  He 
indicated that these complaints were shared by many of their 
comrades from the Gulf War.  

Evidence submitted since the September 1999 decision include 
the veteran's October 2000 claim to reopen, a copy of the 
March 1999 buddy statement, 
The veteran indicated that he had no new evidence but that he 
knew fellow comrades who were being compensated for similar 
symptoms.  The veteran failed to report for his scheduled VA 
examination.  Citing no new and material evidence, the RO 
denied the claim in April 2001.  He was informed that the 
claim would be reconsidered if the veteran submitted medical 
evidence.  

VA treatment records dating from August 1999 to June 2001 
were obtained and show that the veteran complained of 
headaches weekly, dating from 1995, in a Gulf War assessment 
in March 2001.  A neurosurgery consultation on April 30, 
2001, shows the examiners assessment that the headaches were 
suggestive of vascular migraine type headaches.  The examiner 
prescribed imitrex.  

In June 2001, the veteran again filed a claim for service 
connection for migraine headaches.  He noted that he had been 
seen at VA on 'May 1', diagnosed as having migraine headaches 
and prescribed medication that was working.  In October 2001, 
the RO requested additional evidence to reopen the claim.  No 
pertinent evidence was received.  

The evidence received since the September 1999 rating 
decision which denied service connection for migraine 
headaches is not new and material.  The reports of current 
medical treatment are new but wholly cumulative as they only 
show current complaints and again no nexus or disease in 
service, and no evidence of undiagnosed illness related to 
headaches.  There was medical evidence before the RO in 1999 
showing that the veteran was currently diagnosed as having 
migraine headaches.  That is all that the new evidence shows.  
The medical records in no way provide a medical linkage of 
migraine headaches with the veteran's active service.  There 
is no medical evidence indicating that the veteran has 
migraine headaches, either on a direct basis or based on 
undiagnosed illness, attributable to his military service.  
Accordingly, even if new, these records are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The veteran's contentions as to the claim are essentially a 
repetition of the previous assertions that were before the RO 
in 1999, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
the lay and comrade statements concerning diagnosis and 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Thus, new and material evidence has not been presented, and 
the claim of service connection for migraine headaches is not 
reopened.  

C.  Evaluation of right fifth metatarsal

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected fracture, fifth metatarsal, 
is currently rated as 0 percent disabling under Diagnostic 
Code 5284 in the VA Schedule for Rating Disabilities.  Under 
Diagnostic Code 5284, a 10 percent evaluation is assigned for 
moderate foot injuries.  Moderately severe foot injuries 
warrant assignment of a 20 percent evaluation, and severe 
foot injuries warrant assignment of the maximum 30 percent 
disability rating.  It is noted that in situations in which 
there is actual loss of use of the foot, such condition is to 
be rated as 40 percent disabling.  Id.  When the requirements 
for a compensable rating of a diagnostic code are not shown, 
a 0 percent rating is assigned.  38 C.F.R. § 4.31.

Words such as "moderate" and "severe" are not defined in the 
VA Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2003).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

Service medical records reflect that the veteran fractured 
his right fifth metatarsal in October 1989.  By rating action 
dated in September 1999, the RO granted the veteran's claim 
of entitlement to service connection for right fifth 
metatarsal and assigned a 0 percent or noncompensable 
evaluation effective as of November 1998, as there were no 
identifiable residuals.  

Treatment records from VA dated from August 1999 to June 2001 
disclose no complaints about or treatment of the right foot.  

At a January 2002 VA examination, the veteran reported that 
he had progressive right foot pain, dysfunction, weakness, 
fatigability, and incoordination since fracturing right the 
fifth metatarsal in service.  He reported that he was having 
trouble with his profession, barbering, and that he has had 
to sit on a stool and wear a special orthotic shoe to be able 
to tolerate prolonged standing and walking.  Running was also 
reportedly painful.  The pain was reportedly beneath the mid-
metatarsal area.  Objective findings included normal gait 
without any assistive device.  The veteran moved normally 
about the examining room.  He was able to hop on the right 
foot, and perform heel and toe squats and rises.  There was 
tenderness beneath the metatarsalphalangeal joint but the 
right fifth metatarsal was normal to palpation except for an 
exostosis which was nontender.  X-rays revealed an intact 
appearing right foot.  

Examining the evidence in this case, the Board concludes 
that, even considering the factors set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the findings on examination 
fail to support a compensable rating and definitely do not 
more closely approximate a 10 percent rating.  Specifically, 
there has been no ongoing treatment for this disability.  
Moreover, the January 2002 examination report reflects no 
objective abnormalities with the exception of a nontender 
exostosis.  The x-rays show no arthritis.  The foot was found 
to be normal.  The veteran's gait was also normal.  The 
preponderance of the evidence is against a finding of 
moderate foot disability.  The medical evidence fails to 
disclose any objective evidence of functional limitation.  

The findings do not approximate the criteria for the 
assignment of a 10 percent rating.  As stated earlier, in 
order to be entitled to a rating in excess of 10 percent 
under Diagnostic Code 5284, the evidence would have to show 
that the veteran's disability was moderate in degree.  In 
this case, a review of the medical evidence does not reflect 
such severity.  The VA examination shows at most mild, 
subjective findings, composed essentially of complaints of 
pain and dysfunction that are not consistent with the mild 
clinical findings on examination.  From August 1999 to May 
2001, the veteran did not seek VA treatment for this 
disability.  He did not complain of this problem during 
treatment for other problems.  There was no residual loss of 
range of motion, strength, coordination, or fatigability due 
to this service-connected disability.  Although the veteran 
reported significantly increased symptomatology in his 
January 2002 examination, this is inconsistent with the 
objective record, and therefore the Board finds the 
complaints of minimal probative value as to the actual degree 
of impairment.  

Thus, the Board has considered the written statements of the 
veteran, and the veteran's statements as to the frequency and 
severity of his symptoms have been considered.  However, the 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

The Board has also considered whether there are any alternate 
Diagnostic Code provisions under which the veteran would be 
entitled to a compensable disability evaluation.  As the 
medical evidence contains no confirmed diagnoses of flatfoot, 
weak foot, or claw foot, Diagnostic Codes 5276, 5277, and 
5278 are not for application.  Finally, as there have been no 
findings of moderate malunion of the tarsal or metatarsal 
bones, a compensable rating is not warranted under Diagnostic 
Code 5283.  As noted above, anatomical alignment was 
described as good in May 2002.  Accordingly, the veteran's 
symptomatology does not show symptoms of the severity and 
persistence to warrant a disability evaluation greater than 0 
percent or noncompensable.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

New and material evidence not having been presented to reopen 
a claim of entitlement to service connection for migraine 
headaches, that claim remains denied.

An increased (compensable) evaluation for fracture, right 
fifth metatarsal, is denied.  


REMAND

As noted previously, under the VCAA, VA's duty to notify and 
assist has been significantly expanded.  Additional RO action 
is required in this matter in order to fulfill the VA's duty 
to assist.  The veteran has not had an examination for PTSD 
in over three and a half years.  His ongoing complaints 
reflect an amplification of symptoms.  Also, he has indicated 
that he is undergoing treatment at VA for his PTSD.  Thus, an 
updated examination, as well as updated treatment records, 
should be sought.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  Make arrangements to obtain the 
veteran's relevant treatment records from 
the Phoenix VA treatment facility, dated 
from June 2001 to present.

2.  Schedule the veteran for VA examination 
for PTSD.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
has been completed.  

4.  Finally, readjudicate the veteran's claim 
for an increased rating for PTSD with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication 




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



